HOOD, Associate Judge.
This case arose out of an automobile collision at the intersection of Sixth and E Streets. Plaintiff was driving north on Sixth Street and defendant was driving south on the same street. At the intersection defendant made a left turn and although plaintiff applied his brakes and skidded 33% feet the collision occurred. Plaintiff testified he was traveling 20 to 25 miles an hour before he applied his brakes. Defendant testified he made the turn at about 10 miles an hour and never applied his brakes. The trial court found that defendant was negligent, but also found that plaintiff was contributorily negligent and accordingly denied recovery.
On this appeal plaintiff earnestly urges that the trial court was in error in finding that he operated his automobile at a rate of speed unreasonable under the circumstances and that he failed to keep a proper lookout. The finding of the trial court was one of fact. We cannot say it was so plainly wrong as to justify a reversal. Nolan v. Werth, 79 U.S.App.D.C. 33, 142 F.2d 9.
Affirmed.